DETAILED ACTION
The amendment filed on May 21, 2021 has been entered.
Claims 33, 43 and 53 are cancelled, and claims 31-32, 34-42, 44-52 and 54-60 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-32, 34-35, 38-42, 44, 47-52, 54 and 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (2018/0228063) in view of Pruss et al. (CN 106686962) with machine English translation.
	Dixon et al. (Figure 1) discloses an electronic device comprising: 
a circuit board 104;
	an electronic component 124 disposed on the circuit board 104;
	a shield frame member 100 including side walls 120 and a top wall 116 having an opening 108, and disposed on the circuit board 104 over the electronic component 124;
	a first thermal interface material (TIM) 112 disposed at least partly in contact with an outer surface of the electronic component 124 in at least a portion of a region of the opening 108;

	a second TIM (paragraph 24, last sentence);
a heat dissipation member 128 disposed in contact with the shield cover film and configured to receive at least a portion of heat generated by the electronic component 124;
but does not disclose the shield cover film further comprising:
a metal layer directly coupled to the second TIM without a medium disposed in between that has a lower thermal conductivity than the second TIM; and 
wherein a first surface of the metal layer of the shield cover film is in contact with a surface of the second TIM of the shield cover film, and
wherein a second surface of the metal layer of the shield cover film is in contact with the first TIM 112.
	Pruss et al. (Figure 7) discloses an electronic device comprising: 
a circuit board 716;
	an electronic component 720 disposed on the circuit board 716;
	a shield frame member 708 including side walls 712 and a top wall 724 having an opening 728, and disposed on the circuit board 716 over the electronic component 720;
	a first thermal interface material (TIM) 732 disposed at least partly in contact with an outer surface of the electronic component 720 in at least a portion of a region of the opening 728;
a shield cover film 704 disposed to cover the opening 728 of the top wall 724 of the shield frame member 708 such that at least a part of the first TIM 732 is disposed between the electronic component 720 and the shield cover film 704, the shield cover film 704 
wherein a second surface (bottom) of the metal layer 748 of the shield cover film 704 is in contact with the first TIM 732 for the purpose of providing additional EMI shielding.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Dixon et al. the shield cover film comprising a metal layer for the purpose of providing additional EMI shielding as recognized by Pruss et al..
	Regarding claim 32, Figure 1 of Dixon et al. discloses the side walls 120 of the shield frame member 100 are substantially perpendicular to the circuit board 104 and the shield cover film is substantially parallel to the circuit board 104, and
	wherein each of the side walls 120 of the shield frame member 100 is spaced apart from one corresponding side surface of the electronic component 124.
Regarding claim 34, Pruss et al. (paragraph 91) discloses the first surface (top) of the metal layer 748 (i.e. porous) inherently comprises at least one of fine prominences and recessions.
Regarding claim 35, in the combination of references, the shield frame member 100 of Dixon et al. and the shield cover film as taught by Pruss et al. collectively shield the electronic component 124 to mitigate electromagnetic interference associated with the electronic component 124.
Regarding claim 38, the specific average roughness of the surface of the second TIM of the shield cover film facing the heat dissipation member 128 of Dixon et al. is considered to be an obvious design choice, producing no new and/or unexpected results and solving no stated 
Regarding claim 39, the shield cover film of Pruss et al. is read as being “elastic.”
Regarding claim 40, Dixon et al. (paragraph 30, first sentence) discloses the heat dissipation member 128 comprises a heat pipe.
Regarding claim 41, as applied to claims 31 and 34 above, the claim limitations are met.  The recitation of “by hardening a liquid form of the second TIM applied to the first surface of the metal layer” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  The Examiner takes Official Notice of thermoplastic TIMs (i.e. curable) for their use in the heat sink art and its use would be within the level of ordinary skill in the art.
Regarding claim 42, as applied to claim 32 above, the claim limitations are met.  
Regarding claim 44, as applied to claim 35 above, the claim limitations are met.  
Regarding claim 47, as applied to claim 38 above, the claim limitations are met.  
Regarding claim 48, as applied to claim 31 above, the claim limitations are met.  
Regarding claim 49, as applied to claim 39 above, the claim limitations are met.  
Regarding claim 50, as applied to claim 40 above, the claim limitations are met.  
Regarding claim 51, as applied to claim 31 above, the claim limitations are met.  The recitation of “by hardening a liquid form of the second TIM applied to the first surface of the metal layer” is considered to be a method limitation in an apparatus claim, which bears limited patentable weight in this instance.  See MPEP 2113.  The Examiner takes Official Notice of thermoplastic TIMs (i.e. curable) for their use in the heat sink art and its use would be within the level of ordinary skill in the art.
Regarding claim 52, as applied to claim 32 above, the claim limitations are met.  
Regarding claim 54, as applied to claim 35 above, the claim limitations are met.  
Regarding claim 57, as applied to claim 38 above, the claim limitations are met.  
Regarding claim 58, as applied to claim 51 above, the claim limitations are met.  
Allowable Subject Matter
Claims 36-37, 45-46, 55-56 and 59-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The Office action is non-final, since the limitations of some of the dependent claims were not addressed.  Additionally, the foreign document to Pruss et al. was not furnished.
The specification objection is withdrawn in light of the amendments.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the specification amendments.
The drawings objection under 37 CFR 1.84(p)(4) is withdrawn in light of the replacement drawing of Figure 7 filed on May 21, 2021, which is accepted.
Applicant's arguments have been fully considered but they are not persuasive.
No further comments are deemed necessary at this time.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763